                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION



     UNITED STATES OF AMERICA,                   )
                                                 )
                                                 )
     v.                                          )     Case No. 3:15-cr-0037-2
                                                 )     Judge Aleta A. Trauger
                                                 )
     BENJAMIN BRADLEY                            )



                                       MEMORANDUM

          Before the court is Benjamin Bradley’s Motion to Dismiss the Forfeiture Allegations of

the Indictment and Deny the Government’s Request for a Money Judgment. (Doc. No. 1125.)

For the reasons set forth herein, the motion will be denied.

I.        Procedural Background

          In March 2015, the United States filed a two-count Indictment charging eighteen

members of a drug trafficking ring, including Benjamin Bradley, with conspiracy to possess with

intent to distribute and conspiracy to distribute Schedule II controlled substances, in violation of

21 U.S.C. §§ 841(a)(1) and 846 (Count One), and money laundering in violation of 18 U.S.C. §

1956 (Count Two). (Doc. No. 3.) The Indictment also contained forfeiture allegations, giving

notice that, upon conviction, the defendants would be jointly and severally responsible for

forfeiting to the United States any “property constituting, or derived from, any proceeds

obtained, directly or indirectly, as a result of” the conspiracy to distribute drugs, “including but

not limited to a money judgment in an amount to be determined, representing the gross drug

proceeds obtained as a result of such offense,” and “any property used, or intended to be used,
                                                                                                   2


. . . to commit, or to facilitate the commission of, such violation,” pursuant to 21 U.S.C. §

853(a)(1) and (2). (Doc. No. 3, at 5.) The Indictment further provided for the forfeiture of any

real or personal property involved in the conspiracy to commit money laundering, “including but

not limited to the proceeds of the violation and including but not limited to a money judgment in

an amount to be determined” (Doc. No. 3, at 7), and for the forfeiture of substitute property in

accordance with 21 U.S.C. § 853(p).

       Bradley pleaded guilty to both counts. (Doc. No. 478.) The court sentenced him to serve

seventeen years in prison and, after additional briefing, also ordered him to forfeit currency

seized by police, several parcels of real property that he had used in the conspiracy, and up to a

million dollars in cash (offset by the value of funds and property seized), on the grounds that

Bradley obtained the real property with tainted funds or used it to facilitate his crimes, see 21

U.S.C. § 853(d), and that the gross proceeds of the drug-distribution and money-laundering

schemes reached at least a million dollars, see id. § 853(a). The forfeiture order applied the

million-dollar judgment jointly and severally to Bradley and “any other co-conspirator against

whom a similar money judgment is taken.” (Doc. No. 1005, at 1.) During the initial forfeiture

proceedings, Bradley objected only to the forfeiture of one parcel of real property on which was

located the house where his wife and minor children resided. He did not object to the money

judgment or to joint and several liability.

       Bradley appealed both the sentence and the order of forfeiture, raising, for the first time,

an objection to joint and several liability based on the Supreme Court’s decision in Honeycutt v.

United States, 137 S. Ct. 1626 (2017). That decision, which was issued approximately two weeks

before this court’s forfeiture order, clarified that 21 U.S.C. § 853 bars joint and several liability

for forfeiture judgments. Id. at 1632. In reviewing the appeal, the Sixth Circuit affirmed the
                                                                                                     3


prison sentence but vacated the forfeiture order in its entirety in light of Honeycutt. United States

v. Bradley, 897 F.3d 779, 784 (6th Cir. 2018).1

           Following issuance of the Mandate, this court conducted a status conference to permit the

parties to discuss how to proceed following remand. There, the parties indicated both that they

were having discussions about the possibility of resolving the forfeiture issue by a agreement and

that the defendant intended to file a motion to dismiss the forfeiture allegations. (Doc. No. 1123.)

           In accordance with the briefing schedule to which the parties agreed during the status

conference, the defendant filed his present Motion to Dismiss the Forfeiture Allegations, along

with a supporting Memorandum of Law. (Doc. No. 1125.) The government has filed its

Response in Opposition to the Motion (Doc. No. 1128), and the defendant, with the court’s

permission, filed a Reply (Doc. No. 1134). The court has benefited substantially from the

thorough and excellent briefing on the issues, for which both parties are commended.

II.        The Parties’ Positions

           In his motion, Bradley asks the court to dismiss the forfeiture allegations set forth in the

Indictment altogether and to deny the government’s request for a money judgment. (Doc. No.

1125, at 1.) In support of his motion, he makes two broad arguments: (1) that the Sixth

Amendment bars the courts—as opposed to juries—from making factual findings to support

criminal forfeiture; and (2) that a money judgment is not actually authorized by the forfeiture

statute.


           1
          All co-defendants have now pleaded guilty and been sentenced, and none received a
forfeiture money judgment of any kind. In effect, therefore, rather than actually imposing joint
and several liability, the forfeiture order made Bradley solely liable for all gross proceeds of the
criminal scheme. Such liability would also run afoul of Honeycutt, which, in accordance with the
language of the statute, authorizes forfeiture only of property or proceeds the defendant actually
“‘obtained, directly or indirectly, as the result of’ certain drug crimes.” Honeycutt, 137 S. Ct. at
1630 (quoting 21 U.S.C. § 853(a)(1)).
                                                                                                    4


       In Southern Union Co. v. United States, 567 U.S. 343 (2012), the Supreme Court

extended the rule established by Apprendi v. New Jersey, 530 U.S. 466 (2000), to hold that the

courts are prohibited by Sixth Amendment considerations from imposing a criminal fine based

on facts not contained in the jury’s verdict or admitted by the defendant. Bradley asks this court

to apply Southern Union to hold that the Sixth Amendment likewise bars forfeiture money

judgments based on facts not contained in the jury’s verdict or admitted by the defendant.

       An apparently insurmountable barrier lies between this court and such a holding,

however. In Libretti v. United States, 516 U.S. 29, 49 (1995), the Supreme Court held that “the

right to a jury verdict on forfeitability does not fall within the Sixth Amendment’s constitutional

protection.” Bradley attempts to circumvent that obstacle by arguing that Libretti has been

misconstrued by every court that has considered it. He maintains that the quoted statement from

Libretti is mere dictum and not part of, or necessary to, the Court’s actual holding and, as

dictum, is not binding on the lower courts. Thus, the argument proceeds, this court is free to

apply Southern Union to this case.

       In support of his contention that criminal forfeiture falls within the scope of Apprendi,

Bradley argues that forfeiture is a mandatory criminal penalty rather than an “indeterminate and

open-ended” scheme and, as such, that it falls within the scope of Apprendi and its progeny.

Finally, Bradley contends that the historical record establishes that juries, for most of American

history, decided forfeiture issues and that this remained the practice in the United States until

2000, when former Rule 31(e) of the Federal Rules of Civil Procedure was repealed and replaced

by current Rule 32.2, which severely limits a defendant’s right to a jury on the issue of forfeiture.

       In the alternative to his constitutional argument, Bradley insists that the language of the

forfeiture statute itself, 21 U.S.C. § 853, does not authorize money judgments; those courts
                                                                                                     5


holding otherwise over the past two decades are simply wrong; and the “plain language” of

Honeycutt “undercuts” prior decisions allowing money judgments. (Doc. No. 1125, at 21.) He

points out that a number of district courts have held that money judgments are not authorized by

the statutes. He concedes that each of those opinions has been reversed on appeal, but, he says,

the appellate decisions offer “no persuasive reason” for their reversals. (Id. at 23.)

       In response to the defendant’s Sixth Amendment argument, the government asserts that

(1) the Supreme Court’s statement in Libretti that “the right to a jury verdict on forfeitability

does not fall within the Sixth Circuit’s constitutional protection,” 516 U.S. at 48–49, was not

dictum but part of the holding and that binding Sixth Circuit precedent has construed Libretti

thus; (2) even if Libretti were not dispositive of the issue, the Sixth Circuit has also held that the

Sixth Amendment right to a jury trial does not extend to criminal forfeiture; (3) the Supreme

Court’s holding in Southern Union is not a contrary decision that requires modification of the

prior Sixth Circuit holdings; (4) every circuit court of appeals to consider the issue has reached

the same conclusion: that the Sixth Amendment right to a jury does not extend to forfeiture; (5)

even if the court were to conclude that forfeiture statutes fall within the rule of Apprendi, the

court would have to consider the history of criminal forfeiture to show that the right to a jury trial

applies in this context, and the defendant is simply incorrect in stating that history supports his

position; and (6) extending Apprendi to criminal forfeiture would pose serious practical problems

in the administration of criminal justice. Finally, the government argues that, even if the Sixth

Amendment applied in this context, Bradley waived his right to a jury trial on this issue, and,

even if the issue were adequately preserved, dismissal is not the appropriate remedy in this case.

       Regarding the statutory argument, the government maintains that the defendant waived

the issue by not raising it previously, such that it is not part of the remand. The government also
                                                                                                6


contends that, regardless of waiver, every court to consider the question has held that the

applicable forfeiture statute, 21 U.S.C. § 853(p), authorizes forfeiture money judgments; Rule

32.2 reflects the same understanding; and Honeycutt does not change the analysis.

III.     Discussion

         In vacating the court’s forfeiture order in its entirety—not merely the money judgment

aspect of it—and remanding, the Sixth Circuit made it clear that the parties would begin again

with a clean slate:

          [The question of whether the Sixth Circuit prohibits the imposition of criminal
         forfeiture absent a supporting admission or jury verdict] is an unanswered
         question in this circuit. It prompts these questions: Does the Supreme Court’s
         extension of Apprendi v. New Jersey, 530 U.S. 466, 490 (2012), to fines in
         Southern Union Co. v. United States, 567 U.S. 343, 350 (2012), apply to criminal
         forfeitures? Is the Court’s statement in Libretti v. United States, 516 U.S. 29, 48–
         49 (1995), that the Sixth Amendment does not provide a right to a jury trial over
         criminal forfeiture necessary to the disposition of that case? Do any of our
         precedents bear on the question? What do historical practices tell us about the
         original understanding of the judge’s and jury’s factfinding roles in criminal
         forfeiture proceedings? The parties may wish to address these questions on
         remand.

United States v. Bradley, 897 F.3d 779, 784 (6th Cir. 2018). In other words, the Sixth Circuit

strongly suggested that this court’s review is plenary, and the defendant has not waived review of

any argument.

         The government also appears to believe that the court’s order of forfeiture of property

and specific assets is unaffected by the remand and that only the question of the money judgment

is at issue. Although the defendant’s arguments primarily concern the money judgment, the Sixth

Circuit vacated the entirety of the forfeiture order, thus putting every aspect of it back on the

table.

         A.     The Defendant’s Constitutional Argument

         The Sixth Amendment provides: “In all criminal prosecutions, the accused shall enjoy the
                                                                                                   7


right to a speedy and public trial, by an impartial jury . . . .” This right, in conjunction with the

Due Process Clause, requires that each element of a crime be proved to a jury beyond a

reasonable doubt. Alleyne v. United States, 570 U.S. 99, 104 (2013). At the time Libretti was

issued, the Supreme Court drew a distinction between elements of a criminal offense and mere

sentencing factors. The former required a jury’s determination; the latter did not:

       [The petitioner] would have us equate this statutory right to a jury determination
       of forfeitability with the familiar Sixth Amendment right to a jury determination
       of guilt or innocence. . . . Our cases have made abundantly clear that a defendant
       does not enjoy a constitutional right to a jury determination as to the appropriate
       sentence to be imposed.

Libretti, 516 U.S. at 48–49.

       Fast forward a mere five years, and the landscape changed dramatically. In Apprendi, the

Court held that any fact that “expose[s] the defendant to a greater punishment than that

authorized by the jury’s guilty verdict” is an “element” that must be submitted to a jury. 530 U.S.

at 494. And in the years following Apprendi, the Supreme Court has extended that rule to the

context of plea bargains, Blakely v. Washington, 542 U.S. 296 (2004); sentencing guidelines,

United States v. Booker, 543 U.S. 220 (2005); criminal fines, S. Union, 567 U.S. at 350;

mandatory minimums, Alleyne, 570 U.S. at 117;and capital punishment, Hurst v. Florida, 136 S.

Ct. 616, 621 (2016); Ring v. Arizona, 536 U.S. 584, 589 (2002).

       The Supreme Court has never expressly held that criminal forfeiture is a sentencing

element that must be submitted to a jury. To the contrary, in fact. In Libretti, the Court addressed

the defendant’s challenge to “the adequacy of his waiver of a jury determination as to the

forfeitability of his property under Federal Rule of Criminal Procedure 31(e).”2 Libretti, 516 U.S.

at 48. Libretti argued that this right had “both a constitutional and a statutory foundation, and


       2
           Rule 31(e) was repealed and replaced by Rule 32.2 in 2000.
                                                                                                 8


cannot be waived absent specific advice from the district court as to the nature and scope of his

right and an express, written agreement to forgo the jury determination on forfeitability.” Id. The

Court rejected his argument, expressly finding that the jury right in that context was purely

statutory rather than constitutional in origin:

       Federal Rule of Criminal Procedure 31(e) provides that, “[i]f the indictment or the
       information alleges that an interest or property is subject to criminal forfeiture, a
       special verdict shall be returned as to the extent of the interest or property subject
       to forfeiture, if any.” Libretti would have us equate this statutory right to a jury
       determination of forfeitability with the familiar Sixth Amendment right to a jury
       determination of guilt or innocence. Without disparaging the importance of the
       right provided by Rule 31(e), our analysis of the nature of criminal forfeiture as
       an aspect of sentencing compels the conclusion that the right to a jury verdict on
       forfeitability does not fall within the Sixth Amendment’s constitutional protection.

Libretti, 516 U.S. at 48–49 (emphasis added). As a direct result of that conclusion, the Court

ultimately found that the procedures accompanying the waiver in that case were sufficient. See

id. at 49 (“Given that the right to a jury determination of forfeitability is merely statutory in

origin, we do not accept Libretti’s suggestion that the plea agreement must make specific

reference to Rule 31(e). Nor must the district court specifically advise a defendant that a plea of

guilty will result in waiver of the Rule 31(e) right.” (emphasis added)).

       The defendant now argues that the Libretti Court’s statement that criminal forfeiture does

not implicate the Sixth Amendment right to a jury was mere dictum, neither necessary to the

Court’s holding nor binding on subsequent courts. The court disagrees. As the passage quoted

above demonstrates, Libretti’s conclusion that the Sixth Amendment does not require forfeiture

issues to be resolved by a jury was a holding by the Court and not mere dictum. In addition, and

contrary to the defendant’s assertion, Justice Souter’s separate concurrence further substantiates

that conclusion. There, Justice Souter stated that he “would not reach the question of a Sixth

Amendment right to trial by jury on the scope of forfeiture,” 516 U.S. at 52 (Souter, J.,
                                                                                                   9


concurring in part and concurring in the judgment), thus signaling his understanding that the

majority of the Court had indeed reached that question.3

       Every circuit court to consider this issue agrees that the Supreme Court decided this

question as part of its holding in Libretti. For instance, the Ninth Circuit, in rejecting the same

argument as that presented here, characterized Libretti as “clear[ly] and dispositive[ly] holding”

that “there is no constitutional ‘right to a jury verdict on forfeitability’ in a criminal forfeiture

proceeding.” United States v. Phillips, 704 F.3d 754, 769 (9th Cir. 2012) (quoting Libretti, 516

U.S. at 49); accord United States v. Day, 700 F.3d 713, 733 (4th Cir. 2012) (“[T]he Supreme

Court has expressly held that ‘the right to a jury verdict on forfeitability does not fall within the

Sixth Amendment's constitutional protection.’” (quoting Libretti, 516 U.S. at 49)). The Sixth

Circuit has agreed. See, e.g., United States v. Hall, 411 F.3d 651 (6th Cir. 2005) (“Apprendi did

not affect Libretti’s holding that criminal forfeitures are part of the sentence alone and as such

[t]here is no requirement under Apprendi . . . that the jury pass upon the extent of a forfeiture.”

(internal quotation marks and citation omitted)).

       To be sure, the foundation upon which Libretti rests has become shaky, as it is no longer

true that sentencing never implicates Sixth Amendment rights. Nonetheless, “[b]ecause Libretti

has direct application in this case, we are bound by its holding even if it might appear ‘to rest on

reasons rejected in some other line of decisions.’” United States v. Fruchter, 411 F.3d 377, 380

(2d Cir. 2005) (quoting Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484

(1989)); accord United States v. Leahy, 438 F.3d 328, 332 (3d Cir. 2006) (“The Leahy

defendants contend that Libretti has been undercut by Blakely and Booker to such an extent that

its precedential value has been eroded. Even assuming that to be true, we nonetheless note that as

       3
        Justice Souter joined in Parts I and II, but not Part III, in which the Court addressed the
Sixth Amendment issue. Part III was joined by a majority of the Court, however.
                                                                                                   10


a Court of Appeals, we are not free to ignore the Supreme Court’s holding in Libretti, nor do we

possess the authority to declare that the Supreme Court has implicitly overruled one of its own

decisions.”).

       The circuit court opinions cited above predate Southern Union. However, regardless of

whether, as Bradley argues, Southern Union strongly implies that criminal forfeiture falls within

the ambit of the Sixth Amendment, the law is clear that only the Supreme Court can overturn a

previous Supreme Court decision, and it typically does not reverse itself by implication. See

Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (explaining that Supreme Court decisions “remain

binding precedent until we see fit to reconsider them, regardless of whether subsequent cases

have raised doubts about their continuing vitality” (internal quotation marks omitted)). Thus,

every circuit court that has considered the contention has held that Southern Union did not

overrule Libretti. See, e.g., United States v. Miller, 645 F. App’x 211, 225 n.84 (3d Cir. 2016)

(“In Southern Union, the Supreme Court applied Apprendi to the imposition of criminal fines,

thereby requiring a jury determination before fines can be imposed. The Appellants urge us to

view Libretti as effectively overruled, and ask us to now require a jury determination in the

context of criminal forfeitures, just as Southern Union required it for criminal fines. This, we

cannot do. Libretti has not been overruled, and we are obligated to follow its clear holding that

‘the right to a jury verdict on forfeitability does not fall within the Sixth Amendment’s

constitutional protection.’” (quoting Libretti, 516 U.S. at 49)); United States v. Sigillito, 759 F.3d

913, 935 (8th Cir. 2014) (rejecting the defendant’s argument that Southern Union and Alleyne

implicitly overruled Libretti, stating: “[W]e are compelled to apply Libretti and its determination

that the Sixth Amendment does not require a jury verdict on criminal forfeitures. . . . [T]he

Supreme Court does not normally overturn, or so dramatically limit, earlier authority sub
                                                                                                 11


silentio.” (citation omitted)); Day, 700 F.3d at 733 (“We do not think the Supreme Court

intended to overrule [Libretti], sub silentio, in Southern Union. We therefore hold that the rule of

Apprendi does not apply to a sentence of forfeiture.”); Phillips, 704 F.3d at 770 (“[E]very Circuit

to consider the question has found that Apprendi and its progeny did not alter the rule in Libretti,

and Southern Union does not change that determination.”).

        In short, regardless of the allure of the defendant’s position or this court’s personal

feelings on the matter, this court is bound by Supreme Court precedent to conclude that criminal

forfeiture penalties are not within the scope of the Sixth Amendment. The Supreme Court, if

called upon to do so, may reconsider its holding in Libretti and extend Southern Union’s holding

to criminal forfeiture, but, until that time, this court’s hands are tied.

        B.      The Statutory Authority for Money Judgment Forfeiture Awards

        The defendant argues, in the alternative, that a money judgment is not authorized by the

forfeiture statute. He argues that, like joint and several liability, which the Supreme Court

invalidated in Honeycutt, money judgments represent an improper judicial expansion of the

scope of an already harsh criminal statute that simply makes it easier for the government to

confiscate the property of individuals convicted of a crime and to keep them in perpetual debt to

the government, even following the service of any prison sentence.

        Bradley’s argument is premised primarily upon the fact that money judgments are not

expressly authorized by § 853(p). Instead, money judgments are an invention by the courts,

whose only justification for permitting them is that they are not expressly forbidden by the

statute. See, e.g., United States v. Hampton, 732 F.3d 687, 691–92 (6th Cir. 2013). According to

Bradley, that is no longer good enough under Honeycutt, which reestablished that criminal

statutes, including those authorizing forfeiture, are to be construed strictly and narrowly.
                                                                                                 12


       However compelling Bradley’s argument may be, this court is again bound by precedent

to reject it. First, as set forth below, the Sixth Circuit has expressly held that § 853 authorizes

money judgments. Second, that authority was not overruled, expressly or otherwise, by

Honeycutt.

                1.      The Sixth Circuit’s Application of Section 853

       Under 21 U.S.C. § 853(a), any person convicted of a drug-related felony “shall forfeit to

the United States . . . any property constituting, or derived from, any proceeds the person

obtained, directly or indirectly, as the result of such violation [and] any of the person’s property

used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of,

such violation.”

       Section 853 also provides for the forfeiture of “substitute” property:

       [I]f any property described in subsection (a), as a result of any act or omission of
       the defendant—

             (A) cannot be located upon the exercise of due diligence;

             (B) has been transferred or sold to, or deposited with, a third party;

             (C) has been placed beyond the jurisdiction of the court;

             (D) has been substantially diminished in value; or

             (E) has been commingled with other property which cannot be divided
             without difficulty . . .

       [then] the court shall order the forfeiture of any other property of the defendant,
       up to the value of any property described in subparagraphs (A) through (E) . . . as
       applicable.

Id. § 853(p).

       To be entitled to forfeiture, the government must prove by a preponderance of the

evidence that a nexus exists between the property at issue and the criminal offense. See Fed. R.
                                                                                              13


Crim. P. 32.2(b)(1)(A); United States v. Jones, 502 F.3d 388, 391–92 (6th Cir. 2007). “The

court’s determination may be based on evidence already in the record, including any written plea

agreement, and on any additional evidence or information submitted by the parties and accepted

by the court as relevant and reliable.” Fed. R. Crim. P. 32.2(b)(1)(B).

       The pertinent statutory text does not explicitly authorize forfeiture money judgments. See

21 U.S.C. § 853(b) (defining the term “property” as either (1) “real property, including things

growing on, affixed to, and found in land” or (2) “tangible and intangible personal property,

including rights, privileges, interests, claims, and securities”). Nonetheless, “a majority of

circuits . . . has coalesced around the view that money judgments are permissible under section

853.” United States v. Young, 330 F. Supp. 3d 424, 429–30 (D.D.C. 2018) (citations omitted).

The Sixth Circuit is very clearly among these. See, e.g., United States v. Harrison, No. 18-5176,

2018 WL 7435869, at *1–2 (6th Cir. Oct. 15, 2018) (“Where the government is unable to recover

the actual property that is subject to forfeiture, the government can seek a money judgment

against the defendant for an amount equal to the value of the property that constitutes the

proceeds of the drug violation.” (quoting United States v. Bevelle, 437 F. App’x 399, 407 (6th

Cir. 2011) (citing 21 U.S.C. § 853(p))); United States v. Hampton, 732 F.3d 687, 691 (6th Cir.

2013) (citations omitted).

       In Hampton, the defendant specifically claimed on appeal that the “district court was

without authority to enter a forfeiture money judgment against a defendant who had no assets at

the time of sentencing.” 732 F.3d at 689. The Sixth Circuit recognized that the “forfeiture

statutes at issue, including those incorporated from 21 U.S.C. § 853, do not expressly authorize

personal money judgments as a form of forfeiture.” Hampton, 732 F.3d at 692. Observing that

“nothing suggests that money judgments are forbidden” and following the “unanimous and
                                                                                                  14


growing consensus among the circuits,” the court nonetheless held unequivocally that “in

personam money judgments are authorized by the criminal forfeiture statutes.” Id. (citations

omitted). The court found this conclusion to be bolstered by the rule “distinguish[ing] forfeiture

of specific assets from a forfeiture money judgment.” Id. (citing Fed. R. Crim. P. 32.2(b)(1)(A)

(“If the government seeks a personal money judgment, the court must determine the amount of

money that the defendant will be ordered to pay.”)).

       The argument raised in Hampton is virtually indistinguishable from that presented here,

and this court is bound by the holding in Hampton to conclude that the forfeiture statute permits

money judgments. See Hall v. Eichenlaub, 559 F. Supp. 2d 777 (E.D. Mich. 2008) (“Absent a

clear directive from the Supreme Court or a decision of the Court of Appeals sitting en banc, a

panel of the Court of Appeals, or for that matter, a district court, is not at liberty to reverse the

circuit’s precedent.” (citing Brown v. Cassens Transp. Co., 492 F.3d 640, 646 (6th Cir. 2007)).

               2.      The Scope of Honeycutt

       If an intervening decision of the Supreme Court directly reverses an opinion of the Sixth

Circuit or implicitly reverses it through a case with indistinguishable facts, the district court

would have an obligation to follow the intervening Supreme Court decision. United States v.

Wehunt, 230 F. Supp. 3d 838, 846, (E.D. Tenn. 2017) (citing In re Higgins, 159 B.R. 212, 215–

16 (S.D. Ohio 1993)). However, if the intervening decision neither expressly nor implicitly

overrules the prior Sixth Circuit decision, this court must “be extremely careful in concluding

that circuit precedent is no longer good law.” Id. (citation omitted). A lower court should only

deviate from clear circuit precedent if it is “powerfully convinced that the circuit will overrule

itself at the next available opportunity.” Id. That is, “sub silentio overruling of a Court of

Appeals decision by a Supreme Court case resting on different facts is a rare occurrence,” and
                                                                                                15


thus requires strong, objective evidence that the “higher court would repudiate [its holding] if

given a chance to do so.” Id. (citation omitted).

       Honeycutt did not expressly overrule Hampton, nor does the defendant even argue that it

implicitly overruled it. Instead, he argues that Honeycutt “undercuts” those prior decisions

authorizing money judgments:

       Money judgments contradict Honeycutt’s teachings. Honeycutt strictly construed
       the ‘procedural’ provisions of 21 U.S.C. § 853. . . . Section 853(a) and (p) refer
       exclusively to forfeiture of “property” of the defendant, as defined in § 853(b).
       Subsection (b) encompasses all forms of real and personal property, tangible and
       intangible, but says nothing about the entry of a general “money judgment”
       against the defendant . . . .

       Honeycutt said forfeiture is “limit[ed] to” specific categories of property
       described in the statute. 137 S. Ct. at 1632. “These provisions, by their terms,
       limit forfeiture under § 853 to tainted property . . . .” Id.

(Doc. No. 1125, at 24.)

       After carefully reviewing Honeycutt, the court is not persuaded that the Sixth Circuit

would interpret it as invalidating Hampton. The holding in Honeycutt simply was not as broad as

the defendant posits and has no application to the present case—beyond its invalidation of a joint

and several forfeiture judgment. The issue in Honeycutt was just that—whether § 853 supported

the imposition of joint and several liability for forfeiture purposes. Honeycutt does not espouse a

broad rule barring in personam money judgments or require that a defendant still be in

possession of his ill-gotten proceeds in order for the government to obtain a forfeiture judgment.

Honeycutt simply cannot be construed as negating the by-now universally recognized rule among

the federal courts of appeals permitting in personam money judgments against criminal

defendants. Accord United States v. Ford, 296 F. Supp. 3d 1251, 1258 (D. Or. 2017) (rejecting

identical argument based on Honeycutt).

       Based on binding Sixth Circuit precedent that has not been expressly or implicitly
                                                                                              16


overruled by the Supreme Court, this court finds that money judgments are authorized by § 853.

IV.    Conclusion

       The court is compelled by precedent to deny the defendant’s Motion to Dismiss the

Forfeiture Allegations. An appropriate order is filed herewith.

       The court will enter a separate order scheduling an evidentiary hearing to adjudicate the

appropriate amount of the money judgment to be issued. The parties will not be required to

present evidence regarding forfeiture of the currency and the real property identified in the

original forfeiture order, as the defendant did not expressly appeal the court’s findings of fact

regarding those items, nor were the factual findings affected by Honeycutt.




                                             ____________________________________
                                             ALETA A. TRAUGER
                                             United States District Judge
